DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “an inner cylindrical portion, an outer cylindrical portion which is provided separately on the outer side of the inner cylindrical portion, with the inner cylindrical portion and the outer cylindrical portion extending in parallel directions from one end to another end, which are opposite ends of the double tube structure, so as to have a gap interval therebetween, with two end portions extending in directions perpendicular to the extending directions of the inner and the outer cylindrical portions such that the two end portions respectively connect the inner cylindrical portion and the outer cylindrical portion at the opposite ends of the double tube structure to form an external shape of the reaction container having a storage space that is provided between the inner cylindrical portion and the outer cylindrical portion, and a porous body that has a single tubular shape”.
The closest prior art of record is Katashiba et al. (US 5,653,196). Katashiba et al. (Katashiba) discloses a porous body inside of a reaction chamber for heating of an exhaust component. (See Katashiba, Abstract). However, Katashiba fails to teach or fairly suggest, alone or in combination, “an inner cylindrical portion, an outer cylindrical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746